COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Marvinell Harlan v. North Forest ISD Self-Insured Carrier

Appellate case number:    01-14-00479-CV

Trial court case number: 2013-64138

Trial court:              190th District Court of Harris County

        Appellant’s brief in this case was originally due on September 11, 2014. On August 27,
2014, we granted a motion by appellant to extend the time to file her brief to October 13, 2014.
On September 12, 2014, appellant filed a second extension motion in which appellant (1) asserts
that pages 6 and 7 of the clerk’s record filed on August 8, 2014 should be removed because they
are misfiled extraneous duplicates of pages 23 and 24 of the clerk’s record, and (2) requests that
we “grant a 30 day extension from the day the record is corrected.” On September 16, 2014, the
trial court clerk filed an information sheet stating that “the record was transmitted the way it was
filed by the filer; therefore we will not be resubmitting a corrected record.”
       Appellant’s motion for an extension is granted in part. We deny appellant’s request for
“a 30 day extension from the day the record is corrected” because the inclusion of two clearly
misfiled pages in the clerk’s record neither hinders our understanding of the record nor does it
prevent appellant from preparing her brief. However, we grant appellant an additional 30-day
extension, thereby extending the time to file her brief to November 12, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually  Acting for the Court


Date: September 23, 2014